Citation Nr: 1755351	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for atrial fibrillation.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2017, the Board remanded the claim for additional development.  The claim has been returned to the Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The evidence is against a finding that the Veteran's atrial fibrillation is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for atrial fibrillation have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he experienced an allergic reaction to penicillin shots given to him during service and that it led to his current atrial fibrillation.  The Veteran's service treatment records include a February 1962 clinical note indicating he had an allergic reaction to penicillin shots.  The Veteran noted in his notice of disagreement that, while in service, he was given two penicillin shots that caused him to whelp over most of his body, and develop a fever and swelling to his face.  Additionally, he contends that, according to his online research, his allergic reaction to penicillin led to his current atrial fibrillation.  

Post-service medical treatment records note a diagnosis of atrial fibrillation likely existed since September 2013.  The Veteran reports he was diagnosed with an acute attack of atrial fibrillation in 1999, and has received care ever since.  September 2013 CAPRI notes indicate that he is receiving medication for his atrial fibrillation, and sees a private cardiologist for this issue.  There are no records from the Veteran's private physician.

In May 2017, the Board remanded the claim to obtain those private treatment records and to afford the Veteran a VA examination to fully evaluate his claim.  The RO requested authorization to obtain private records in May 2017, but the Veteran did not submit such authorization.  Additional post-service treatment records were received from 2013 to February 2017, showing ongoing evaluation and treatment multiple conditions, to include controlled atrial fibrillation.  A letter from VA physician Dr. N.Q. was also received, indicating the Veteran's continued treatment for a heart condition.  The Veteran was afforded a VA examination in July 2017.

The July 2017 VA examiner diagnosed atrial fibrillation and opined that it is less likely than not that the Veteran's atrial fibrillation is due to service.  He reasoned that his heart condition did not develop until many years after separation from service.  He further noted that a heart condition is not known to be caused by allergic reactions; but if it were to be caused by allergic reactions (penicillin shots), the Veteran would have developed it immediately after the allergic reaction.  As the heart condition did not develop until many years later, it is less likely than not that it was incurred in service.

The Veteran's contentions alone that his atrial fibrillation is due to an allergic reaction incurred during service are insufficient to establish such a connection.  Although the Veteran is competent to report on experiencing an allergic reaction, the negative July 2017 opinion is of more probative weight as it pertains to the question of nexus.  The opinion indicated that a heart condition is not known to be caused by allergic reactions, but if such an association generally existed, the Veteran's heart condition would have had to develop immediately after the allergic reaction to be associated.    Service treatment records reveal that an allergic reaction occurred in February 1962; an indication of a heart condition was shown in post-service medical records as early as September 2013, 51 years after the allergic reaction.  Although the Veteran contends he was diagnosed with an acute attack of atrial fibrillation in 1999, this is 37 years after the allergic reaction.  Neither timeframe demonstrates an immediate development of a heart condition after a 1962 allergic reaction, and examinations upon exit from service show a "normal" clinical evaluation of the heart. 

The July 2017 examiner provided a clear explanation as to why the Veteran's current atrial fibrillation could not be medically related to his period of service, specifically his allergic reaction to penicillin shots, based on post-service medical history and the nature of the current disability itself.  The causes of his atrial fibrillation involve complex medical questions, and as a lay person, the Veteran's opinions as to these causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2017).  The Board also notes that there is no objective evidence of atrial fibrillation within the Veteran's first post-service year. 

The Veteran has not submitted additional medical evidence favoring his claim.  Thus, the preponderance of the evidence is against the grant of service connection for atrial fibrillation.  Reasonable doubt does not arise and the appeal has to be denied.


ORDER

Service connection for atrial fibrillation is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


